Name: 1999/496/EC: Commission Decision of 6 July 1999 establishing the list of approved zones, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia, in Germany (notified under document number C(1999) 1975) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  health;  Europe
 Date Published: 1999-07-24

 Avis juridique important|31999D04961999/496/EC: Commission Decision of 6 July 1999 establishing the list of approved zones, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia, in Germany (notified under document number C(1999) 1975) (Text with EEA relevance) Official Journal L 192 , 24/07/1999 P. 0057 - 0057COMMISSION DECISIONof 6 July 1999establishing the list of approved zones, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia, in Germany(notified under document number C(1999) 1975)(Text with EEA relevance)(1999/496/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 5(2) thereof,(1) Whereas Member States may obtain for their territory or parts thereof the status of approved zone free of certain fish diseases;(2) Whereas to this end, Germany has, by letters of 18 September 1995 and 17 September 1996, submitted to the Commission evidence in support of the granting for infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) the status of approved zone for certain parts of catchment areas located in Baden WÃ ¼rttemberg and also the national provisions ensuring compliance with the rules on maintenance of approval;(3) Whereas scrutiny of this information allows the status of approved continental zone to be granted in respect of IHN and VHS for these zones;(4) Whereas the provisions of this Decision are in compliance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The zones referred to in the Annex are recognised as approved continental zones in respect of IHN and VHS.Article 2This Decision is addressed to the Member States.Done at Brussels, 6 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.ANNEXThe parts of the following water catchment areas in Baden WÃ ¼rttemberg:1. Isenburger Tal from the source to the water outlet of the farm Falkenstein;2. Eyach and its tributaries from the sources to the first weir downstream situated near the town Haigerloch.